Citation Nr: 1100477	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  09-31 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for sinusitis, claimed as 
sinuses.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a disability manifested 
by leg cramps.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from October 1975 to 
November 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, Puerto Rico.  Jurisdiction over this case is currently with 
the Jackson, Mississippi RO.  In September 2010, the Veteran and 
his wife testified before the undersigned Acting Veterans Law 
Judge sitting at the RO.  A copy of the hearing transcript is 
associated with the claims folder and has been reviewed.

The Veteran has submitted an informal claim alleging exposure to 
contaminated water supply at Camp Lejeune, North Carolina.  This 
matter has not been adjudicated by the RO.  Therefore, the Board 
does not have jurisdiction over it and it is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  At the September 2010 Board hearing, prior to the 
promulgation of a decision, the Veteran submitted testimony 
withdrawing his claim of entitlement to service connection for 
sinusitis.

2.  The competent, credible evidence of record does not establish 
a link between a current back disability and service.

3.  A current diagnosis of a disability manifested by leg cramps 
is not of record.


CONCLUSIONS OF LAW

1.  As the Veteran has withdrawn his appeal with respect to the 
claim of entitlement to service connection for sinusitis, the 
Board does not have jurisdiction to consider the claim and it is 
dismissed.  38 U.S.C.A. § 7105(d) (5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204(b) (2010).

2.  A back disability was not incurred in or aggravated by active 
military service and may not be presumed so.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010).

3.  A disability manifested by leg cramps was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2010).

In correspondence dated in March 2008, the Veteran was provided 
with the information and evidence necessary to substantiate his 
claims.  Specifically, the RO notified the Veteran of the 
information and evidence that VA would seek to provide and the 
information and evidence that he was expected to provide.  The RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  VA informed 
him that it would make reasonable efforts to help him get 
evidence necessary to support his claims, particularly, medical 
records, if he gave VA enough information about such records so 
that VA could request them from the person or agency that had 
them.  In that same correspondence the RO specifically notified 
the Veteran of the process by which initial disability ratings 
and effective dates are established.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

There is no indication that any additional action is needed to 
comply with the duty to assist the Veteran.  The RO has obtained 
copies of the service treatment records and medical examination 
reports, and service history record.  Private treatment records 
have also been obtained, as have Social Security Administration 
records, including medical records, notice of award, and the 
decision.  

The Board acknowledges that the Veteran has not been accorded a 
VA examination pertinent to his claims.  With respect to the 
claims for service connection for a back disability and 
disability manifested by leg cramps, an examination for the 
purpose of obtaining a nexus opinion is not needed.  Such 
development is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but contains competent evidence of diagnosed 
disability or symptoms of disability; establishes that the 
Veteran experienced an event, injury or disease in service, or 
has a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R.  § 3.159(c)(4).  
Because these conditions have not been met, as will be discussed 
below, a VA examination is not necessary.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As discussed below, the 
credible medical and lay evidence fails to relate the Veteran's 
current lower back disability or "leg cramps" to his military 
service, and there in no suggestion that the Veteran's lower back 
disability may be related to his military service.  Additionally, 
the credible evidence does not show a back injury in service to 
which a VA examiner might relate the Veteran's current lower back 
disability.  Accordingly, the Board finds that etiology opinions 
are not "necessary" in this case.  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In addition, the Veteran was afforded a Board hearing at the RO 
in September 2010.  In Bryant v. Shinseki, 23 Vet App 488 (2010), 
the Court recently held that the Veterans Law Judge who chairs a 
Board hearing fulfill two duties to comply with 38 C.F.R. 
§ 3.103(c)(2).  These duties consist of (1) fully explaining the 
issues and (2) suggesting the submission of evidence that may 
have been overlooked.  Here, during the hearing, the Acting 
Veterans Law Judge sought to identify any pertinent evidence not 
currently associated with the claims folder that might have been 
overlooked, or was outstanding that might substantiate the 
claims.  Moreover, neither the Veteran nor his representative has 
asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); and 
no prejudice has been identified in the conduct of the Board 
hearing.  

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating his 
claims.  38 U.S.C.A. § 5103A(a)(2). 

II.  Dismissal

At the September 2010 hearing, the Veteran withdrew his appeal 
with respect to the claim of entitlement to service connection 
for sinusitis.  A Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  38 C.F.R. § 
20.202.  Appeals withdrawn on the record at a hearing are an 
exception to the requirement for a written withdrawal.  See 38 
C.F.R. § 20.204(b).

As the Veteran has withdrawn his appeal with respect to the claim 
of entitlement to service connection for sinusitis, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
and the issue is dismissed.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

III.  Service Connection Claims

At the outset, it is noted that the Board has reviewed all of the 
evidence in the Veteran's claims folder.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the extensive 
evidence of record.  Indeed, the Federal Circuit has held that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence. Gonzalez v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize 
the relevant evidence where appropriate.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  
Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, shows 
that the claimant had a chronic condition in service, or during 
an applicable presumptive period, and that he still has the same 
chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 
(2008).  See also 38 C.F.R. § 3.303(b).

Service connection may also be granted for arthritis when it is 
manifested to a compensable degree within one year of separation 
from service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1137, (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson,  581 F.3d 
at 1316; Jandreau v. Nicholson, 492  F.3d 1372, 1376-77 (Fed. 
Cir. 2007).

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(BVA has a duty to assess).  In weighing credibility, VA may 
consider interest, bias, inconsistent statements, bad character, 
internal inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, desire 
for monetary gain, and demeanor of the witness.  Caluza v. Brown, 
7 Vet. App. 498, 511 (1995)

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant. 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against the 
claim, then it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule will not 
be applicable.  Ortiz, 274 F.3d at 1365.

A.  Back Disability

The Veteran contends that his currently diagnosed lumbar disc 
disease (back disability) is as a result of strenuous training 
that he underwent during service, in boot camp.  He testified at 
his Board hearing that he would have muscle spasms that "would 
pass but over the past 30 years, every time it would happen, it 
would just get worse and it would render longer."  

Service treatment records and medical examination and history 
reports do not show any history, complaints, treatment or 
diagnosis of a back disorder in service.  The Veteran separated 
from service in 1978.  Post-service medical evidence associated 
with the claims folder include x-rays of the lumbosacral spine, 
dated in April 2001, which show mild narrowing involving L4-5 and 
moderate narrowing involving L5-S1 interspaces.  In May 2001, 
magnetic resonance imaging (MRI) of the lumbar spine showed right 
posterolateral protrusion of the disk at L1-L2 and no spinal or 
foraminal stenosis at L1-2, L2-3, or L3-4.  At L4-5 there was 
posterior protrusion of the disk.  At L5-S1 there was slight 
anterior positioning of L5 with respect to S1.  The spinal canal 
was noted to be misshapened at S1 due to a spina bifida occulta 
defect.

In an August 2001 VA neurosurgery clinic report, it was noted 
that the Veteran was referred from primary care for chronic low 
back pain and a recent abnormal MRI of the lumbosacral spine.  It 
was further noted that he complained of atraumatic low back pain 
for the last 20 years that is "on and off," not consistent.  
The Veteran disclosed at that time that he had been performing 
certain types of work in his construction business which 
aggravate his back and he does not know when it is coming or 
going, but when it does hit him, he relaxes the rest of the day.  
Following examination the impression was mild L5-S1 degenerative 
disc disease.  In a November 2002 VA primary care follow-up 
visit, a history of chronic lower back pain was noted.  On 
examination of the musculoskeletal the Veteran reported that 
yesterday he was lifting on a heavy object and began to have 
severe lower back pain that radiated down into his legs.  The 
physician rendered an impression of chronic lower back pain with 
acute exacerbation.  

In a private examination report of Dr. DNB, dated in January 
2003, it was noted that the Veteran was seen with complaints of 
back pains.  At the time of the examination in January 2003, the 
Veteran reported that he had worked previously as an electrician.  
He stated that he could not lift, or pull on objects and this 
started around 2001.  He denied any specific injury.  He stated 
that "it just happened."  Dr. DNB noted that apparently the 
Veteran was evaluated at VA Hospital and says that he first 
noticed his back pain in 2001 when he was pulling on something 
that he did not think was very heavy.  The Veteran stated that he 
felt a click in his back and said he had rather severe pain over 
the next twelve to twenty-four hours.  Later his wife took him to 
the emergency room where he was treated with pain medicine and 
anti-inflammatory medicine and then sent home.  He stated that he 
did not get any better in the two days that followed and went to 
a VA hospital in April 2001.  After examining the Veteran, Dr. 
DNB commented that he felt that the Veteran's complaints were out 
of proportion to the physical findings.  

In June 2003 the Veteran had an assessment of lumbago following 
examination at VA neurosurgery clinic.  An MRI of the lumbar 
spine taken in October 2004 showed disc desiccation at L1-2, L4-5 
and L5-S1.  At L4-5 and L5-S1 there was a small central herniated 
nucleus pulposus causing mild spinal stenosis.  At a May 2007 VA 
physical medicine and rehabilitation consultation, the Veteran 
presented with chronic pain, mostly involving the low back, neck 
and shoulder.  He reported that the pain started about four years 
ago and was slowly getting worse, with radiation to both legs.  
After examining the Veteran, the physician rendered an impression 
of chronic pain secondary to degenerative joint disease.  In 
February 2008, the Veteran was seen at VA physical medicine and 
rehabilitation clinic for a follow-up visit.  At that time an 
impression of chronic low back pain secondary to degenerative 
disk disease was rendered.  Further, an assessment of lumbar disc 
disease was rendered by VA physician in May 2009.  In June 2009 
the Veteran was diagnosed with lumbago following examination at 
VA neurosurgery clinic.  In a March 2010 VA pain outpatient 
clinic report, it was noted that the Veteran had a left L4/5 
facet peri-articular steroid injection procedure.  The post-
procedure diagnosis was "acute on [sic] chronic low back pain 
possible spondylosis[.]"  

At his Board hearing, the Veteran testified that following 
service, he never went to a doctor for his back pain.  He stated 
that "I always just got some kind of Excedrin, some kind of the 
over-the-counter medications and heat pads and icepacks and 
things like that because I just thought it was just a normal 
everyday thing and, also, I had to make a living.  I had to 
support my family."  Hearing Transcript (Tr.), p. 11.  The 
Veteran indicated that around 2002 he sought emergency room 
treatment because of the duration and severity of the pain.  
Following the emergency room treatment he sought treatment from a 
VA medical facility.  Tr., pp. 11-12.

In considering the evidence in this case, the Board finds that 
service connection for a back disability is not warranted.  This 
conclusion is supported by the fact that the record shows no 
treatment for a back disorder during active duty.  This is 
further confirmed by the Veteran's discharge medical examination 
report of October 1978 which shows he had no abnormalities noted 
about the spine and in his report of medical history at 
discharge, he specifically denied having then, or having ever 
had, recurrent back pain.  Service connection is neither 
warranted on a presumptive bases as lumbar disc disease was not 
present within the year following discharge from active duty.  
Furthermore, there is no competent medical evidence of a nexus 
between the claimed back disability and active duty service.  

The Board has considered the Veteran's contention that a 
relationship exists between his claimed back disability and 
service.  In adjudicating this claim, the Board must assess the 
Veteran's competence and credibility.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368- 69 (2005).

While the Veteran is competent to describe his symptoms, he is 
not competent to testify as to the etiology of his current 
diagnosis of lumbar disc disease.  Even medical experts rely on 
diagnostic tools, including x-ray testing, to diagnose 
degenerative changes in the spine.  This is not a disability that 
is readily observable by a lay person.  To the extent that the 
Veteran speaks to the diagnosis and causation of his lumbar disc 
disease, the Board finds that he is not competent to do so and 
will not consider his testimony for these purposes. 

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau, 492 F.3d at 
1376-77; see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009) (non-precedential).  Specifically, as noted earlier, lay 
evidence may be competent and sufficient to establish a diagnosis 
where (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Jandreau, 492 F.3d at 1377; see also Davidson, 581 F.3d 1313.  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno, 6 Vet. App. at 469-71; Charles v. Principi, 16 Vet. App 
370, 374 (2002).

Lay evidence concerning back problems in service and continuity 
of symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, 
the Board finds that the reported history of onset of a back 
disability in service and continued symptoms since active service 
is inconsistent with the remaining evidence of record, including 
some of the Veteran's own statements.  It appears from the 
evidence of record that the onset of the Veteran's back 
disability happened sometime in 2001 and not during boot camp in 
1975 as he testified to at his hearing.  The evidence shows that 
at an August 2001 neurosurgery clinic visit the Veteran reported 
that he had been performing certain types of work in his 
construction business which aggravated his back.  In January 2003 
he reported to Dr. DNB that he first noticed his back pain in 
2001 when he was pulling on something that he did not think was 
very heavy and he felt a click in his back and later went to the 
emergency room.  He also indicated that it was around the same 
time in 2001 that he sought treatment at a VA hospital for a back 
disorder.  The medical record shows that the Veteran first sought 
treatment for a back disorder in 2001.  This is consistent with 
the Veteran's testimony that he did not seek treatment for his 
back problem until the episode when he was taken to the emergency 
room by his wife in 2001, approximately 23 years after leaving 
service.

Further, the record shows that the Veteran continued treatment 
for a back disorder with VA through 2010.  There is no mention by 
the Veteran in any VA or private treatment record that the onset 
of his back disorder occurred in or was related to his active 
duty service.  On examination in August 2001 he complained of 
atraumatic low back pain for the last 20 years.  On examination 
in January 2003 he reported the pain started in 2001.  On 
examination in June 2003 he reported that the pain started about 
four years earlier.  It is reasonable to think that if the 
Veteran believed that his back disability had its onset in 
service that he would have mention it when relating his medical 
history to medical professionals.  Furthermore, had the Veteran 
actually experienced back pain in service, he was given every 
opportunity to report this, as he was specifically asked at his 
separation physical whether he had any condition that interfered 
with the performance of his duties, but none were reported. As 
such, while he asserted at his hearing before the Board that he 
first hurt his back in service, this statement is undermined by 
the lack of any reported back complaints at time of separation 
from service; and the Veteran's statements to doctors since 
service have further undermined his assertion that his lower back 
disability began in service.  

As such, the inconsistency of the Veteran's statements and 
unreliability of his self-reported history weighs against his 
credibility and thereby decreases the probative value of his 
assertion.  The Board can consider bias in lay evidence and 
conflicting statements of the Veteran in weighing credibility.  
See Caluza, 7 Vet. App. 498.

Moreover, the fact that the Veteran did not seek medical 
treatment for symptoms of the claimed back disability for nearly 
23 years following his discharge from service weighs heavily 
against his claim.  The Board notes that a prolonged period 
without medical complaint, and the amount of time that elapsed 
since military service, while not necessarily dispositive in and 
of itself, is a factor that can be considered as evidence against 
the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Additionally, while the Veteran reported hurting his back 
during boot camp, he still completed his three year tour, without 
recording any complaints of back problems.  It is noted that this 
omission cannot be solely attributed to the Veteran's 
unwillingness to report for treatment, as his service treatment 
records do contain reports from a number of medical appointments 
from throughout his time in service.

While the Veteran clearly has a current lower back disability, 
his service treatment records do not show any injury or compliant 
during service and the medical evidence does not show treatment 
for a lower back disability for many years following service.  
Moreover, no medical opinion has been submitted even suggesting 
that the Veteran's back disability either began during or was 
otherwise caused by the Veteran's military service.  Furthermore, 
the Veteran's statements about the onset of back pain are simply 
not sufficiently credible to support a finding of continuity of 
symptomatology.  

Therefore, the competent, credible evidence of record does not 
establish a link between a current back disability and service; 
and the weight of the evidence is thus against the claim, and 
against the grant of service connection for a back disability.  
As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990).

B.  Disability Manifested by Leg Cramps

The Veteran claims entitlement to service connection for leg 
cramps.  At his Board hearing he stated that he believes that his 
back pain and leg cramps are connected because of the constant 
pain he has from the waist down.  He further stated that the 
problem is that the degenerative discs are squeezing on the 
nerves.  Tr., pp. 12, 13.

In his Report of Medical History at the time of his examination 
for enlistment in the military, which is dated in October 1975, 
the Veteran indicated that he had cramps in his legs.  However, 
the physician who reviewed the Veteran's medical history report 
indicated "no cramps" in his elaboration of the information the 
Veteran presented.  The Veteran did complain about being sore 
from the waist down for 5-6 months in January 1978, but no 
disability was actually diagnosed the Veteran with, and at the 
Veteran's separation physical there was no mention of leg cramps, 
and the Veteran's lower extremities were found to be normal. 

While post-service medical evidence reveals the Veteran's 
reported history of pain that occasionally shoots down both legs, 
and that periodically his leg gives-out, or that he has radiation 
to both legs, the post-service medical evidence is absent any 
physical diagnosis of a disability manifested by leg cramps.  

Service connection is not warranted in the absence of a current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (without a current diagnosis, a claim for entitlement to 
service connection cannot be sustained).  In this case, the 
Veteran has not been diagnosed with any disability manifested by 
leg cramps.  

At the Veteran's hearing before the Board, the possibility that 
his pain in the lower legs could be related to his lower back 
disability.  However, even were this to be the case, the fact 
remains that service connection for a back disability has been 
denied, and therefore no disability may be service connected on 
account of it being secondary to the Veteran's back disability.

The Board acknowledges that the Veteran's own lay statements may 
in some instances be sufficient to establish a current diagnosis.  
As noted above, in Jandreau, 492 F. 3d 1372, the Federal Circuit 
determined that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when certain criteria are 
met.  However, in the present case, none of the criteria set 
forth under Jandreau apply.  As no current disability is 
established the claim fails on that basis.  Brammer, 3 Vet. App. 
at 225 (1992).  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).

Therefore, the Veteran's claim for service connection for leg 
cramps is denied.









ORDER

The appeal of service connection for sinusitis is dismissed.

Service connection for a back disability is denied.

Service connection for chronic disability manifested by leg 
cramps is denied


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


